DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-13 are pending and have been examined in this application. 
This communication is the first action on the merits.
Three information disclosure statement (IDS) has been filed and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 2 is objected to because of the following informalities:  “the traveling automated driving vehicles” appears to be a typographical error and should be “the automated driving vehicles” to keep a consistent claim language throughout the claims.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  “the plurality of the automated driving vehicles” appears to be a typographical error and should be “the automated driving vehicles” to keep a consistent claim language throughout the claims. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  “wherein the imaginary stop line management unit generates the imaginary stop line so that it intersects the imaginary line” should be “wherein the imaginary stop line management unit generates the imaginary stop line so that the imaginary stop line intersects the imaginary line” to avoid possible confusion. Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  “wherein the imaginary stop line management unit generates the imaginary stop line so that it surrounds a parking area” should be “wherein the imaginary stop line management unit generates the imaginary stop line so that the imaginary stop line intersects the imaginary line” to avoid possible confusion. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “map information storage unit configured to …” in claims 1 and 12; “imaginary line management unit configured to [can] …” in claims 1 and 3; “communication unit [configured to] …” in claims 1, 5 and 12; “imaginary stop line management unit [configured to] …” in claims 5-8; “imaginary line information storage unit configured to …” in claim 12 and “control unit configured to …” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-8, 9-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the automated driving vehicle” in line 5. Claim 1 previously recites “… automated driving vehicles”. As such, the above limitation in claim 2 lacks antecedent basis since it is unclear, to the Examiner, which of the plurality of the automated driving vehicles Applicant is referring to.
Claim 2 recites the limitation “the lanes” in line 7. There is insufficient antecedent basis for such limitation in line 7 of the claim.

Claim 5 is indefinite because of the recited limitation “wherein the communication unit transmits imaginary line information about the imaginary stop line to …”. Claim 1 previously recites “a communication unit configured to transmit imaginary line information about the imaginary line to …”. Therefore, it is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the communication unit further transmits imaginary line information about the imaginary stop line to …” in claim 5 or whether the limitations of claim 5 are meant to replace the limitations of claim 1.

Claim 9 is indefinite because of the recited limitations “a plurality of vehicles”.  Claim 9 is a dependent claim which is dependent on claim 1. As such, it is unclear, to the Examiner, whether Applicant is referring to the same plurality of the same automated driving vehicles previously recited or not. Further, claim 9 recites “each of the vehicles”. Therefore, it is further unclear, to the Examiner, which vehicles Applicant is referring to.
Claim 9 is indefinite because of the recited limitations “map information” and “imaginary line information”.  Claim 9 is a dependent claim which is dependent on claim 1. As such, it is unclear, to the Examiner, whether Applicant is referring to the same map information and/or the same imaginary line information or not.

Claim 10 is indefinite because of the recited limitation “at least the one vehicle”. It is unclear, to the Examiner, which vehicle exactly Applicant is referring to.

Claim 11 is indefinite because of the recited limitation “a plurality of automated driving vehicles” in line 7. It is unclear, to the Examiner, whether there is any relation between the above limitation in line 7 and the previously recited limitation “a plurality of vehicles” in line 3 of claim 11 or not.

Claim 13 is indefinite because of the recited limitation “a plurality of automated driving vehicles” in line 9. It is unclear, to the Examiner, whether there is any relation between the above limitation in line 9 and the previously recited limitation “a plurality of vehicles” in line 5 of claim 13 or not.

Claims 6-8 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 1 is directed to a system, claim 11 is directed to a method and claim 13 is directed to a non-transitory computer readable medium. Therefore, claims 1, 11 and 13 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1, 11 and 13 include limitations that recite an abstract idea (emphasized below) and claims 1 and 11 will be used as a representative claim. The other analogous claim 13 is rejected for the same reasons as the representative claim 11 as discussed here. 

Claim 1 recites: 
An automated driving vehicle management system comprising: 
5a map information storage unit configured to store map information; 
an imaginary line management unit configured to manage an imaginary line that is imaginarily generated for a road included in the map information; and 
10a communication unit configured to transmit imaginary line information about the imaginary line to a plurality of automated driving vehicles that travel along the imaginary line

Claim 11 recites:
An automated driving vehicle management method comprising: 
transmitting map information to a plurality of vehicles; 
managing an imaginary line that is imaginarily generated for a road included in the map information; and 
10transmitting imaginary line information about the imaginary line to a plurality of automated driving vehicles that travel along the imaginary line 

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “manag[ing] …” in the context of this claim encompasses a person looking at data collected (received, detected, etc.) and forming a simple judgement (determination, assigning, analysis, comparison, etc) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer (processor, memory, different units/devices) to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

Claim 1 recites: 
An automated driving vehicle management system comprising: 
5a map information storage unit configured to store map information; 
an imaginary line management unit configured to manage an imaginary line that is imaginarily generated for a road included in the map information; and 
10a communication unit configured to transmit imaginary line information about the imaginary line to a plurality of automated driving vehicles that travel along the imaginary line

Claim 11 recites:
An automated driving vehicle management method comprising: 
transmitting map information to a plurality of vehicles; 
managing an imaginary line that is imaginarily generated for a road included in the map information; and 
10transmitting imaginary line information about the imaginary line to a plurality of automated driving vehicles that travel along the imaginary line 

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “transmitting … information …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform the process. In particular, transmitting steps are recited at a high level of generality (i.e. as a general means of transmitting information from some of the previous steps), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. And a map information storage unit storing map information is merely a unit/memory being configured to do what it’s supposed to which is very routine and well known to one of ordinary skill in the art. Lastly, claims 1, 11 and 13 further recite “automated driving vehicle management system”, “map information storage unit”, “imaginary line management unit”, “communication unit”, “plurality of [automated driving] vehicles” and “non-transitory computer readable medium storing a computer program for causing a computer to perform an automated driving vehicle management method, the automated driving vehicle management method”. The limitations “automated driving vehicle management system”, “map information storage unit”, “imaginary line management unit”, “communication unit”, “plurality of [automated driving] vehicles” and “non-transitory computer readable medium storing a computer program for causing a computer to perform an automated driving vehicle management method, the automated driving vehicle management method” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claims 1 and 11 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/units to perform the managing … and transmitting … amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of transmitting information are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere transmission, collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. 
Dependent claim(s) 2-8 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-8 are not patent eligible under the same rationale as provided for in the rejection of claims 1 and 11. 
Therefore, claim(s) 1-8, 11 and 13 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akio (US20190078897A1).
Regarding claim 12, Akio discloses an automated driving vehicle (see at least abstract and [0050]) comprising: 15a map information storage unit configured to store map information (see at least [0041]); a communication unit configured to receive imaginary line information about an imaginary line that is imaginarily generated for a road included in the map information (see at least [0005], [0006], [0120] and [0144]); 20an imaginary line information storage unit configured to store the imaginary line information (see at least [0006] and [0007]); and a control unit configured to perform automated driving control so that the automated driving vehicle travels on the road along the imaginary line (see at least [0005]-[0007], [0050], [0144] and [0145]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akio (US20190078897A1).
Regarding claim 1, Akio discloses an automated driving vehicle management system (see at least abstract and Figure 1) comprising: 5a map information storage unit configured to store map information (see at least [0052]); an imaginary line management unit configured to manage an imaginary line that is imaginarily generated for a road included in the map information (see at least [0005], [0006], [0120] and [0144]); and 10a communication unit configured to transmit imaginary line information about the imaginary line to an automated driving vehicle that travels along the imaginary line (see at least [0005], [0006], [0120] and [0144]).
Akio does not explicitly (word by word) disclose that the imaginary line information is transmitted to a plurality of automated driving vehicles; however, Akio does disclose that the server is connected to a plurality of automated driving vehicles (see at least [0037] and [0050]) and that for the sake of simplicity he’s only focusing on one automated driving vehicle; therefore, it would have been obvious to one of ordinary skill in the art that each limitation/concept of Akio’s disclosure would apply to and be the same for the plurality of the automated driving vehicles referred to in paragraph [0037] in order to increase utility and efficiency of the overall system. Further, it is well known to one of ordinary skill in the art that servers share their information with multiple vehicles and not just one in order to increase reliability and efficiency. As such Akio, due to obviousness, does in fact disclose transmitting the imaginary line information about the imaginary line to a plurality of automated driving vehicles that travel along the imaginary line.

Regarding claim 3, Akio discloses wherein the imaginary line management unit can change a 30position of the imaginary line (see at least [0005], [0006], [0120], [0131], [0132] and [0144]; correction of the virtual lane if it differs from the average of the traveling locus implies that the position of the virtual lane is changed).

Regarding claim 9, Akio discloses an automated driving system (see at least abstract and Figure 1) comprising: the automated driving vehicle management system according to Claim 1 (see rejection of claim 1 above); a vehicle that receives map information and imaginary line information from the automated driving vehicle management system (see at least [0006], [0042] and [0144]) 30wherein the vehicle performs automated driving control so that it travels along the imaginary line (see at least [0005]-[0007], [0050], [0144] and [0145]).
Akio does not explicitly (word by word) disclose a plurality of vehicles that share map information and imaginary line information, 30wherein each of the vehicles performs automated driving control so that it travels along the imaginary line; however, Akio does disclose that the server is connected to a plurality of automated driving vehicles (see at least [0037] and [0050]) and that for the sake of simplicity he’s only focusing on one automated driving vehicle; therefore, it would have been obvious to one of ordinary skill in the art that each limitation/concept of Akio’s disclosure would apply to and be the same for the plurality of the automated driving vehicles referred to in paragraph [0037] in order to increase utility and efficiency of the overall system. Further, it is well known to one of ordinary skill in the art that servers share their information with multiple vehicles and not just one in order to increase reliability and efficiency. As such Akio, due to obviousness, does in fact disclose the plurality of vehicles that share the map information and the imaginary line information, 30wherein each of the vehicles performs automated driving control so that it travels along the imaginary line.

Regarding claim 11, Akio discloses an automated driving vehicle management method (see at least abstract) comprising: transmitting map information to a vehicle (see at least [0005], [0042] and [0144]); managing an imaginary line that is imaginarily generated for a road included in the map information (see at least [0005], [0006], [0120] and [0144]); and 10transmitting imaginary line information about the imaginary line to an automated driving vehicle that travels along the imaginary line (see at least [0005], [0006], [0120] and [0144]).
Akio does not explicitly (word by word) disclose transmitting the map information to a plurality of vehicles and transmitting the imaginary line information about the imaginary line to a plurality of automated driving vehicles; however, Akio does disclose that the server is connected to a plurality of automated driving vehicles (see at least [0037] and [0050]) and that for the sake of simplicity he’s only focusing on one automated driving vehicle; therefore, it would have been obvious to one of ordinary skill in the art that each limitation/concept of Akio’s disclosure would apply to and be the same for the plurality of the automated driving vehicles referred to in paragraph [0037] in order to increase utility and efficiency of the overall system. Further, it is well known to one of ordinary skill in the art that servers share their information with multiple vehicles and not just one in order to increase reliability and efficiency. As such Akio, due to obviousness, does in fact disclose transmitting the map information to a plurality of vehicles and transmitting the imaginary line information about the imaginary line to a plurality of automated driving vehicles.

Regarding claim 13, Akio discloses a non-transitory computer readable medium storing a computer program for causing a computer to perform an automated driving vehicle management method (see at least abstract and [0053]). The rest of claim 13 is commensurate in scope with claim 11. See above for rejection of claim 11.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Akio (US20190078897A1) in view of Jun (US20200051436A1).
Regarding claim 2, Akio does not explicitly disclose wherein the imaginary line includes at least one of: a division line that divides a lane in a traveling direction of the automated driving vehicle from a lane in a direction opposite to the traveling direction; 20a division line that divides the lanes in a traveling road on which the automated driving vehicles travel in the same direction in accordance with types of the traveling automated driving vehicles; and a division line that divides the lanes in the traveling road on which the automated driving vehicles travel in the same 25direction in accordance with speed limits of the automated driving vehicles. However, such matter is suggested by Jun (see at least Figure 9A, Figure 9B, [0055], [0070], [0085], [0089] and [0090]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akio to incorporate the teachings of Jun which teaches wherein the imaginary line includes at least one of: a division line that divides a lane in a traveling direction of the automated driving vehicle from a lane in a direction opposite to the traveling direction; 20a division line that divides the lanes in a traveling road on which the automated driving vehicles travel in the same direction in accordance with types of the traveling automated driving vehicles; and a division line that divides the lanes in the traveling road on which the automated driving vehicles travel in the same 25direction in accordance with speed limits of the automated driving vehicles since they are both directed to imaginary line information for vehicle guidance and incorporation of the teachings of Jun would increase accuracy and thereby increase safety and reliability.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akio (US20190078897A1)-First Embodiment in view of Akio (US20190078897A1)-Second Embodiment. 
Regarding claim 4, Akio-First embodiment does not disclose wherein when there is an obstacle on the road, the imaginary line is generated so that it avoids the obstacle. However, such matter is disclosed by Akio-Second Embodiment (see at least Figure 19, [0177] and [0178]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akio-First embodiment to incorporate the teachings of Akio-Second Embodiment to increase safety and further because Akio discloses that each embodiment may be combined (see at least [0229]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Akio (US20190078897A1) in view of Kojo (JP2018197964A).
Regarding claim 5, Akio fails to disclose an imaginary stop line management unit configured to manage an imaginary stop line that is imaginarily 5generated for the road included in the map information, wherein the communication unit transmits imaginary line information about the imaginary stop line to the plurality of the automated driving vehicles, and the automated driving vehicles stop in accordance with the 10imaginary stop line. However, such matter is suggested by Kojo (see at least [0011], [0013], [0014], [0020], [0039], [0048] and [0049]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akio to incorporate the teachings of Kojo which teaches an imaginary stop line management unit configured to manage an imaginary stop line that is imaginarily 5generated for the road included in the map information, wherein the communication unit transmits imaginary line information about the imaginary stop line to the automated driving vehicle, and the automated driving vehicle stops in accordance with the 10imaginary stop line since they are both directed to imaginary line information for vehicle guidance and incorporation of the teachings of Kojo would increase safety and reliability of the overall disclosure by adding an imaginary stop line function which is very useful and necessary for vehicle guidance.

Regarding claim 6, Akio discloses the imaginary line being in the traveling direction (see at least [0005], [0006], [0120] and [0144]).
Akio fails to disclose wherein the imaginary stop line management unit generates the imaginary stop line so that it intersects the imaginary line. However, such matter is suggested by Kojo (see at least Figures 7-13, [0011], [0013], [0014], [0020], [0039], [0048] and [0049]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akio to incorporate the teachings of Kojo which teaches wherein the imaginary stop line management unit generates the imaginary stop line so that it intersects the traveling direction since they are both directed to imaginary line information for vehicle guidance and incorporation of the teachings of Kojo would increase safety and reliability. Given that Akio discloses the imaginary line being in the traveling direction and Kojo suggests generating the imaginary stop line so that it intersects the traveling direction, it would have been obvious to one of ordinary skill in the art that the Akio as modified by Kojo discloses wherein the imaginary stop line management unit generates the imaginary stop line so that it intersects the imaginary line in order to maximize the efficiency of the overall disclosure.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akio (US20190078897A1) in view of Kojo (JP2018197964A) in further view of Bae (CN109843676A).
Regarding claim 7, Akio as modified by Kojo fails to disclose wherein the imaginary stop line management unit generates the imaginary stop line so that it surrounds a parking area. However, such matter is suggested by Bae (see at least abstract, claim 1, claim 8, claim 19, Page 10 and Figures 13b-25). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akio as modified by Kojo to incorporate the teachings of Bae which teaches wherein the imaginary stop line management unit generates the imaginary stop line so that it surrounds a parking area since they are all directed to imaginary line information for vehicle guidance and incorporation of the teachings of Bae would further increase utility of the overall disclosure.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akio (US20190078897A1) in view of Kojo (JP2018197964A) in further view of Takei (WO2021111161A1).
Regarding claim 8, Akio as modified by Kojo fails to disclose wherein when there is an obstacle on the road, the imaginary stop line management unit generates the imaginary stop line before and after the obstacle. However, such matter is suggested by Takei (see at least Figures 2-9, “The stop line … different values. The passing… oncoming vehicle.” on Page 3, “As shown in FIG.2 … vehicle 51. After the … area R.” on Page 4, “The second stop line … Good. After setting … is set.” on Page 8 and “In step S107 … reference).” on Page 10). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akio as modified by Kojo to incorporate the teachings of Takei which teaches wherein when there is an obstacle on the road, the imaginary stop line management unit generates the imaginary stop line before and after the obstacle since they are all directed to imaginary line information for vehicle guidance and incorporation of the teachings of Takei would ensure increase utility, safety and reliability.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akio (US20190078897A1) in view of Oguro (US20200082724A1).
Regarding claim 10, Akio does not explicitly disclose wherein at least the one vehicle comprises display means for displaying32 a map corresponding to the map information, and the display means superimposes and displays the imaginary line on the map. However, such matter is suggested by Oguro (see at least Figures 5-12, [0041] and [0108]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akio to incorporate the teachings of Oguro which teaches wherein at least the one vehicle comprises display means for displaying32 a map corresponding to the map information, and the display means superimposes and displays the imaginary line on the map since they are both directed to imaginary line information for vehicle guidance and incorporation of the teachings of Oguro would increase user comfort and thereby increase reliability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667            

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667